The Decision of February 4, 2010 of the Sentence Review Division was incorrect in that the Decision erroneously recites that the defendant was sentenced for violation of the terms of a suspended sentence on Count II: Criminal Mischief, a felony. (Decision, page 1, paragraph 1, line 4)
The September 9,2008 Sentence and Judgment of the district court reflects that the defendant was only convicted on one count, Burglary, a felony. The defendant received a sentence of five years, all time suspended.
On October 6, 2009, the district court revoked the defendant’s suspended sentence and resentenced the defendant to a five (5) year sentence to the Department of Corrections.
NOW, THEREFORE, IT IS ORDERED AD JUDGED AND DECREED THAT page one, paragraph one of the February 4, 2010 Decision, shall be amended as follows:
On September 15, 2009, the defendant was sentenced to a commitment to the Montana Department of Corrections for a term of five (5) years for placement in an appropriate program or facility for violation of the conditions of a suspended sentence for the offense of Count I: Burglary, a felony.
DATED this 22nd day of March, 2010.
Chairperson, Hon. Blair Jones.